I N THE COURT OF APPEALS OF TENNESSEE

                                          EASTERN SECTI ON                FILED
                                                                              July 2, 1997

                                                                          Cecil Crowson, Jr.
                                                                           Appellate C ourt Clerk
SANDRA J . SCOTT                                   )   ANDERSON COUNTY
                                                   )   03A01- 9608- CV- 00270
        Pl a i nt i f f - Appe l l a nt            )
                                                   )
                                                   )
        v.                                         )   HON. J AMES B. SCOTT, J R. ,
                                                   )   J UDGE
                                                   )
DR. GERALD B. CALI A                               )
                                                   )
        De f e nda nt - Appe l l e e               )   VACATED AND REMANDED




KENNETH K. KENNEDY OF KNOXVI LLE FOR APPELLANT

MARTI N L. ELLI S a nd VONDA M LAUGHLI N OF KNOXVI LLE FOR APPELLEE
                              .




                                    O P I N I O N




                                                                         Godda r d, P. J .




                   Thi s me di c a l ma l pr a c t i c e s ui t a r i s e s out of s ur ge r y

p e r f o r me d on Sa ndr a Sc ot t ’ s f e e t by Dr . Ge r a l d Ca l i a on M y 17 ,
                                                                                 a

1989.        M . Sc ot t c ont e nds t ha t Dr . Ca l i a wa s ne gl i ge nt i n hi s
              s

me di c a l c a r e of h e r .      She i ns i s t s on a ppe a l t ha t t he Tr i a l Cour t

wa s i n e r r or i n d i r e c t i ng a ve r di c t a ga i ns t he r a t t he c l os e of

h e r p r o of .
                 M . Sc ot t r a i s e s t he f ol l owi ng t wo i s s ue s on a ppe a l :
                  s



         I.     Di d t he t r i a l c our t e r r i n e xc l udi ng t he t e s t i mony
         o f Dr . M r i on C. Ha r pe r on t he i s s ue s of c a us a t i on
                     a
         u n de r t he r e qui r e me nt s of § 29- 26- 115, Te nn. Code Ann. ,
         1 9 96?

         II.      W s t he t r i a l c our t ’ s s ua s pont e gr a nt of di r e c t e d
                    a
         v e r di c t pr ope r unde r Te nne s s e e Rul e s of Ci vi l Pr oc e dur e
         5 0 . 01?



                 I n Apr i l 1989 M . Sc ot t s ought t r e a t me nt f r om Dr .
                                   s

Ca l i a , a p odi a t r i s t ,   t o c or r e c t a va r i e t y of a i l me nt s a f f l i c t i ng

he r f e e t .    M . Sc ot t a gr e e d t o ha ve Dr . Ca l i a pe r f or m s ur ge r y on
                   s

he r f e e t .    Dr . Ca l i a pe r f or me d f i ve s e pa r a t e s ur gi c a l pr oc e dur e s

o n e a c h of M . Sc ot t ’ s f e e t .
                s                              M . Sc ot t c ont i nue d t o vi s i t Dr .
                                                s

Ca l i a f or pos t - ope r a t i ve e va l ua t i ons .     De s pi t e f ol l owi ng Dr .

Ca l i a ’ s i ns t r uc t i ons f or t he c a r e of he r s ur gi c a l wounds t ha t

r e ma i n e d a f t e r t he s ur ge r y, t he s ur gi c a l wound on he r r i ght gr e a t

t oe f a i l e d t o h e a l .



                 Ei ght mont hs a f t e r he r s ur ge r y, M . Sc ot t s ought t he
                                                             s

o p i n i o n of Dr . M r i on C. Ha r pe r , a n or t hope di s t a s s oc i a t e d wi t h
                       a

Va n d e r b i l t Hos pi t a l i n Na s hvi l l e , Te nne s s e e .   Dr . Ha r pe r

p e r f o r me d a s e c ond s ur ge r y i n Fe br ua r y 1990 t o c omba t a n

i n f e c t i on t ha t ha d i nva de d t he bone of M . Sc ot t ’ s gr e a t r i ght
                                                      s

t oe .    Dr . Ha r pe r a l s o l a t e r pe r f or me d a t hi r d s ur ge r y t o c l os e

t h e wo u nd on M . Sc ot t ’ s gr e a t r i ght t oe t ha t ha d be e n ope n s i n c e
                  s

t h e M y 1989 s ur ge r y pe r f or me d by Dr . Ca l i a .
       a




                                                  2
                     The r e qui r e me nt s ne c e s s a r y f or a pl a i nt i f f t o e s t a bl i s h

a pr i ma f a c i e c a s e o f me di c a l ma l pr a c t i c e i s s e t out i n T. C. A.

2 9 - 2 6 - 1 1 5.      W quot e t he pe r t i ne nt pr ovi s i ons a s f ol l ows :
                         e



                  29- 26- 115.           Cl ai m ant ' s bur de n i n m pr ac t i c e
                                                                       al
         a c t i on - - Expe r t       t es t i mony - - Pr e s um i on of ne gl i ge nc e
                                                                  pt
         - - Jur y i ns t r uc t i     ons . - - ( a ) I n a ma l pr a c t i c e a c t i on,
         t h e c l a i ma nt s ha l    l ha ve t he bur de n of pr ovi ng by
         e v i de nc e a s pr ovi      de d by s ubs e c t i on ( b) :

                   ( 1) The r e c ogni z e d s t     a nda r d of a c c e pt a bl e
         p r of e s s i ona l pr a c t i c e i n t   he pr of e s s i on a nd t he
         s p e c i a l t y t he r e of , i f a ny,     t ha t t he de f e nda nt pr a c t i c e s
         i n t he c ommuni t y i n whi c h           he pr a c t i c e s or i n a s i mi l a r
         c o mmuni t y a t t he t i me t he          a l l e ge d i nj ur y or wr ongf ul
         a c t i on o c c ur r e d;

                   ( 2) Tha t t he de f e nda nt a c t e d wi t h l e s s t ha n or
         f a i l e d t o a c t wi t h o r di na r y a nd r e a s ona bl e c a r e i n
         a c c or da nc e wi t h s uc h s t a nda r d; a nd

                  ( 3) As a pr oxi ma t e r e s ul t of t he de f e nda nt ’ s
         n e gl i ge nt a c t or o mi s s i on, t h e pl a i nt i f f s uf f e r e d
         i n j ur i e s whi c h woul d not ot he r wi s e ha ve oc c ur r e d.



                     To s a t i s f y t he s t a t ut or y r e qui r e me nt s , M . Sc ot t ha d
                                                                                  s

Dr . I v a n Coope r , a podi a t r i s t s ur ge on f r om Ea s t Te nne s s e e ,

t es t i f y at t r i al .        Dr . Coope r t e s t i f i e d t ha t Dr . Ca l i a br e a c he d

t h e s t a nda r d of c a r e f or podi a t r i s t s .         Fi r s t , Dr . Coope r

t e s t i f i e d t ha t he br e a c he d t he s t a nda r d of c a r e by pe r f or mi ng t o o

ma n y s u r gi c a l pr oc e dur e s d ur i ng one ope r a t i on.            Se c ond, Dr .

Co o p e r t e s t i f i e d t ha t he       br e a c he d t he s t a nda r d of c a r e by not

t a k i n g a c ul t ur e t o de t e r mi ne i f a n i nf e c t i on wa s pr e s e nt i n t h e

o p e n wo u nd.         Fi na l l y, Dr . Coope r t e s t i f i e d t ha t he br e a c he d t h e

s t a n d a r d of c a r e by not pe r f or mi ng a s e c ond s ur ge r y t o c ove r a n

e x p o s e d wound.          Howe ve r , Dr . Coope r t e s t i f i e d t ha t he ha d onl y

s e e n M . Sc ot t on t wo oc c a s i ons a nd wa s not i n a pos i t i on t o
         s

                                                      3
t e s t i f y a bout a ny da ma ge s t ha t ma y ha ve r e s ul t e d f r om Dr . Ca l i a ' s

n e g l i g e nc e .



                   The pa r t i e s do not di s put e t ha t Dr . Coope r ’ s t e s t i mo n y

s a t i s f i e d t he s t a nda r d of c a r e r e qui r e me nt s s e t out i n T. C. A. 2 9 -

2 6 - 1 1 5 ( 1 ) a nd ( 2) , but t ha t hi s t e s t i mony di d not s a t i s f y t he

c a u s a t i on r e qui r e me nt s e t out i n T. C. A. 29- 26- 115( 3) .             M . Sc ot t
                                                                                         s

a t t e mp t e d t o s a t i s f y t hi s s t a t ut or y r e qui r e me nt wi t h t he

t e s t i mo ny o f Dr . M r i on Ha r pe r who, a s s t a t e d e a r l i e r , be c a me M .
                          a                                                                 s

Sc o t t ’ s t r e a t i ng p hys i c i a n.    Dr . Ca l i a ma de a mot i on i n l i mi ne t o

e xc l u d e a ny r e f e r e nc e t o c a us a t i on a s i t r e l a t e s t o a ny a l l e ge d

d e vi a t i on o n t he pa r t o f Dr . Ca l i a be c a us e Dr . Ha r pe r r e a di l y

a d mi t t e d t ha t he l a c ke d a ny knowl e dge c onc e r ni ng t he r e c ogni z e d

s t a nd a r d o f a c c e pt a bl e , p r of e s s i ona l pr a c t i c e i n t he pr of e s s i o n

a n d s p e c i a l t y of podi a t r y.       The Tr i a l Cour t gr a nt e d Dr . Ca l i a ’ s

mo t i o n i n l i mi ne a s t o s ome of Dr . Ha r pe r ' s t e s t i mony be c a us e h e

wa s u n f a mi l i a r wi t h t he s t a nda r d of c a r e .       M . Sc ot t i ns i s t s t ha t
                                                                      s

s h e c o u l d ha ve s a t i s f i e d t he c a us a t i on r e qui r e me nt t hr ough t he

d e p o s i t i on t e s t i mony of Dr . Ha r pe r .



                   Cont r a r y t o t he hol di ng of t he Tr i a l Cour t , a pl a i nt i f f

i n a me di c a l ma l pr a c t i c e s ui t ma y s a t i s f y t he c a us a t i on

r e q u i r e me nt f ound i n T. C. A. 29- 26- 115( 3) wi t h t e s t i mony f r om a

d o c t o r unf a mi l i a r wi t h t he s t a nda r d of c a r e .      For e xa mpl e , a

d o c t o r , who i s unf a mi l i a r wi t h t he s t a nda r d of c a r e , ma y

n e ve r t h e l e s s t e s t i f y t ha t a s pe c i f i c a c t of t he de f e nda nt , s uc h

a s p r e s c r i bi ng a c e r t a i n dr ug t o whi c h t he pl a i nt i f f i s a l l e r g i c ,



                                                    4
c a u s e d t he pl a i nt i f f t o s uf f e r i nj ur i e s whi c h woul d not ha ve

o c c u r r e d i f t he pl a i nt i f f ha d not t a ke n t he dr ug.         Thus , we mus t

r e v i e w t he de pos i t i on t e s t i mony of Dr . Ha r pe r t o de t e r mi ne

wh e t h e r t he Tr i a l Cour t pr ope r l y gr a nt e d a di r e c t e d ve r di c t f o r

Dr . Ca l i a .



                  Upon c ons i de r a t i on of a mot i on f or di r e c t e d ve r di c t ,

t he t r i a l c our t mus t l ook t o a l l t he e vi de nc e , t a ke t he mos t

l e g i t i ma t e vi e w of i t i n f a vor of t he oppone nt of t he mot i on, a n d

a l l o w a l l r e a s ona bl e i nf e r e nc e s f r om i t i n hi s f a vor a nd di s c a r d

a l l c o u nt e r va i l i ng e vi de nc e .    A di r e c t e d ve r di c t i s onl y pr ope r

wh e n t h e r e i s no c ont r ove r s y a s t o a ny ma t e r i a l f a c t t ha t woul d

b e de t e r mi na t i ve of t he c a s e .       Se e Cr os s l i n v. Al s up, 594 S. W 2 d
                                                                                         .

3 7 9 ( Te nn. 1980) .       W r e t he pr of f e r e d e vi de nc e l e a ve s t o
                              he

s p e c u l a t i on a d e t e r mi na t i ve f a c t i n a l a ws ui t , t h e pa r t y ha vi ng

t h e b u r de n of pr ovi ng t he f a c t mus t s uf f e r t he l os s .           Le ona r d v .

Gi l r e a t h, 625 S. W 2d 722 ( Te nn. App. 1981) , c i t i ng Re s e r ve Li f e
                        .

I n s u r a n c e Co. v. W t t e mor e , 59 Te nn. App. 495, 442 S. W 2d 266
                          hi                                         .

( 1969) .     A c a s e doe s not h a ve t o be s ubmi t t e d t o a j ur y whe r e t h e

p l a i n t i f f ’ s ve r di c t woul d be ba s e d on s pe c ul a t i on, c onj e c t ur e , o r

a me r e gl i mme r o f e vi de nc e .          Sa de k v. Na s hvi l l e Re c yc l i ng Co . ,

7 5 1 S. W 2d 428 ( Te nn. App. 1988) .
          .



                  Dur i ng di r e c t e xa mi na t i on of Dr . Ha r pe r i n hi s

d e p o s i t i on t he f ol l owi ng t e s t i mony wa s e l i c i t e d:



        Q        Doc t or , ha ve you f or me d a n opi ni on ba s e d upon a
        r e a s ona bl e de gr e e of me di c a l c e r t a i nt y a s t o whe t he r or

                                                    5
n o t t ha t di a gnos i s of c hr oni c os t e omye l i t i s [ i nf e c t i on
o f t he bone ] wa s c a us a l l y r e l a t e d t o t he s ur ge r y
p e r f or me d by Dr . Ca l i a on 5- 17- 89?

       . . . .

A      Ye s , I b e l i e ve i t wa s r e l a t e d.

       . . . .

Q        Oka y.  W t a bout t he gr e a t r i ght t oe , Doc t or ?
                  ha
W a t di d i t l ook l i ke pr i or t o s ur ge r y - - c or r e c t i ve
  h
s u r ge r y by you?

A       I t a s s ume d a p os i t i on of e xt e ns i on, i . e . , i t wa s
t e ndi ng t o c oc k up a nd a l s o de vi a t e t owa r d t he mi d
l i ne , t owa r d t he mi d por t i on of t he body.

Q      I s t ha t nor ma l ?

A      No.

Q       W t wa s t he c a us e of t ha t , p l e a s e , Doc t or , wi t hi n
          ha
a r e a s ona bl e de gr e e of me di c a l c e r t a i nt y?

A      The pr i or s ur ge r y.

       . . . .

Q        Oka y.   On 2- 5- 90, Doc t or , t he f i r s t t i me you
p e r f or me d a de br i de me nt or de br i de me nt on he r , we r e
t h e r e a ny ki nd of pa t hol ogy r e por t s a t t ha t t i me ?

A      Ye s .

Q      W t d i d t he y r e ve a l , pl e a s e ?
        ha

A         The s ur gi c a l pa t hol ogy not e da t e d 2- 5- 90, or
r e f e r r i ng t o t he s pe c i me n obt a i ne d on 2- 5- 90, i s r e a d
o u t a s f i na l di a gnos i s be i ng bone de br i de me nt of r i ght
g r e a t t oe , c ol on, f oc a l a c ut e i nf l a mma t i on c ompa t i bl e
wi t h o s t e omye l i t i s , g r a m- pos i t i ve c oc c i pr e s e nt .

Q        Oka y.  Doc t or , a ga i n, ba s e d upon a r e a s ona bl e
d e gr e e of me di c a l c e r t a i nt y, ha ve you f or me d a n opi ni on
a s t o t he e t i ol ogy or c a us e of t ha t pa t hol ogy r e por t ?

       . . . .

A      Ye s .

Q      Oka y.    And wha t i s t ha t , p l e a s e , Doc t or ?




                                        6
                                              1
         A         Pr i or s ur ge r y.



                   I n l i ght of t he f or e goi ng we c onc l ude t he r e wa s

s u f f i c i e nt e vi de nc e pr e s e nt e d a s t o c a us a t i on t o pr e c l ude t he

Tr i a l Cour t di r e c t i ng a v e r di c t .



                   M e ove r , a l t hou gh c ouns e l f or M . Sc ot t s e e me d t o
                    or                                       s

c o n c e d e Dr . Coope r ' s t e s t i mony di d not me e t t he c a us a t i on

r e q u i r e me nt , we b e l i e ve i t di d:



                   Q        Al l r i ght .   Le t ' s go on, Doc t or .    You ke e p
         t a l ki ng a bout i nf e c t i on, a nd t he f a i l ur e t o r e c ogni z e
         t ha t i nf e c t i on wa s n e gl i ge nc e , t h a t you' r e f a mi l i a r
         wi t h t he s t a nda r d of c a r e pr a c t i c e d i n podi a t r i c s i n
         Kn ox Count y, a nd t ha t t he de vi a t i on c a us e d s ome da ma ge .
         I don' t s e e a nywhe r e i n t he r e Doc t or , t ha t you
         c r i t i c i z e d Dr . Ca l i a a bout t he t ype , o r t he numbe r , o f
         p r oc e dur e s he pe r f or me d on M . Sc ot t ; ha ve I r e a d i t
                                                      s
         c or r e c t l y?

                A     I g ue s s , i t - - t he bot t om l i ne i s he di d t oo
         mu c h i n one a r e a .

                  Q        And I don' t s e e t ha t a nywhe r e i n t hi s
         a f f i da vi t .

                 A      Ye a h.   But t ha t ' s wha t ha ppe ne d.     I                          me a n, I
         k n ow you' r e t a l ki ng f r om t he wor ds a nd t hi ngs                              now - -
         j u s t - - t ha t ' s wha t we nt wr ong.      I f he ha dn' t                           done s o
         mu c h i n t ha t one a r e a , t he n t he i nf e c t i on woul                          dn' t ha ve
         h a d a c ha nc e t o s t a r t be c a us e t he he a l i ng woul                         dn' t ha ve
         b e e n ha mpe r e d s o muc h by a l l t he l i t t l e bl ood                           ve s s e l s
         a n d a l l t he t hi ngs t ha t we r e vi ol a t e d.

                   . . . .

                 Q     You t ol d me                i n one of your de pos i t i ons t ha t
         i t woul d ha ve be e n be t               t e r t o br e a k t he s e s ur ge r i e s up
         - - i f you' r e goi ng t o                do t he s e pr oc e dur e s , Dr . Ca l i a ,
         y o u s houl d br e a k t he m             up i nt o t wo or t hr e e or f our



         1
                    A p o r t i o n o f Dr . Ha r p e r ' s a n s we r wa s e x c l u d e d .     Hi s f u l l   a n s we r
wa s " Th a t   t h a t i n f e c t i o n wa s a c o mp l i c a t i o n o f h e r p r i o r s u r g e r y . "

                                                              7
d i f f e r e nt p r oc e dur e s - - di f f e r e nt ope r a t i ons , di f f e r e nt
t i me s .     Do y ou r e c a l l t ha t t e s t i mony?

       A         Ye s , s i r .

         Q      And ha ve you be e n t ol d t ha t Dr . Ake r ma n 2 i s
o f t he opi ni on t ha t t ha t woul d not be a good i de a
b e c a us e you woul d e xpos e t he pa t i e nt t o mul t i pl e
o p por t uni t i e s f or i nf e c t i on - - t ha t t he onl y r e a s on t o
d o mul t i pl e s ur ge r i e s woul d be t o c r e a t e a bi gge r f e e ?
Ha ve you be e n a dvi s e d of t ha t , Dr . Coope r ?

        A        W l l , l e t me a ddr e s s t ha t a s e c ond.
                  e

        Q       Doc t or , c a n you a ns we r " ye s " or " no" ?            The n
f e e l f r e e t o e xpl a i n.

          A       Ye s , I a m a wa r e t ha t s he ha s s a i d t ha t , but
s h e i s wr ong.          The pr oof ' s i n t he puddi ng.          For you t o
r e a l l y unde r s t a nd wha t I me a n by t ha t i s t ha t - - t o
h a ve a n i nf e c t i on i n a young i ndi vi dua l a f t e r f oot
s u r ge r y i s r a r e .     I t i s unus ua l , e s pe c i a l l y of gr e a t
ma gni t ude be c a us e , i f i t we r e a nyt hi ng ot he r t ha n
u n us ua l , t he n who wa nt s t o s t a r t wi t h s ome t hi ng t ha t
wo ul d e nd wi t h t hi s muc h of a ha s s l e ? I t ' s t he r i s k - -
I t hi nk ye s t e r da y I t a l ke d a bout t he s t a nda r d of c a r e .
Th e r i s k of doi ng a l l of wha t wa s done , i n t he a r e a
t h a t i t wa s done , j us t wa s t oo muc h f or t hi s f oot t o
h e a l f r om.      And i t put t oo muc h bur de n on i t , a nd i t ' s
n o t be yond a ny ki nd of r e a s ona bl e t hi nki ng t o
u n de r s t a nd how a l l t hi s i nj ur y - - s ur gi c a l t r a uma t o
t h i s a r e a - - e ve n i f i t we r e done me t i c ul ous l y.         I
me a n, j us t - - t he r e we r e t oo ma ny bl ood ve s s e l s
v i ol a t e d.     The r e wa s j us t t oo muc h done i n a s ma l l
ar ea.       So I ' m not r e a l l y oppos e d t o mul t i pl e
p r oc e dur e s .     I t ' s whe r e t he y' r e done a nd t he
mu l t i pl i c i t y i n a n a r e a .

Q       Oka y.     Doc t or , ha ve you f or me d a n opi ni on ba s e d
u p on a r e a s ona bl e de gr e e of me di c a l c e r t a i nt y a s t o
wh e t he r o r n ot t hi s pe r ma ne nt pa r t i a l di s a bi l i t y r a t i ng
wh i c h y ou h a ve a s s e s s e d he r i s c a s ua l l y r e l a t e d or
c o nne c t e d t o t he s ur ge r y t ha t Dr . Ca l i a pe r f or me d on
h e r on 5- 17- 89?

A       Ye s .




2
       Dr .   Ak e r ma n i s a l s o a p o d i a t r i s t .

                                                   8
                M . Sc ot t a l s o c ompl a i ns t ha t t he Cour t s ua s pont e
                 s

d i r e c t e d a ve r di c t a ga i ns t he r i n t hi s c a s e .     The l a w s e e ms c l e a r

t h a t a t r i a l j udge ha s t he r i ght , a l t hough he s houl d us e i t

s p a r i n g l y, t o di r e c t a ve r di c t s ua s pont e .       Bur n v. Te nn- Va l

Re a l t y , I nc . , a n unr e por t e d opi ni on of t hi s Cour t , f i l e d i n

Kn o x v i l l e on J a nua r y 28, 1986.        I n t he c a s e a t ba r , a f t e r t he

Tr i a l Cour t ha s i ndi c a t e d t o c ouns e l hi s i nt e nt t o gr a nt a

d i r e c t e d v e r di c t , c ouns e l f or Dr . Ca l i a be l a t e dl y, a nd a ppa r e nt l y

a s a n a f t e r t hought , s t a t e d " a nd I gue s s f or t he r e c or d, I do

mo v e f o r di r e c t e d ve r di c t , j us t s o i t ' s i n t he r e c or d. "



                I n vi e w of t he f or e goi ng we be l i e ve t he Tr i a l J udge d i d

i n f a c t d i r e c t a ve r di c t s ua s pont e but , unde r Bur n , we a r e

o b l i g a t e d t o s us t a i n hi s a c t i on unl e s s di r e c t i ng of a ve r di c t

u n d e r t he pr oof a dduc e d wa s i mpr ope r .



                Ha vi ng c onc l ude d t ha t t he Tr i a l Cour t wa s i n e r r or i n

d i r e c t i ng a ve r di c t , we va c a t e t he j udgme nt e nt e r e d t he r e on.        Th e

c a u s e i s r e ma nde d f or f ur t he r pr oc e e di ngs not i nc ons i s t e nt wi t h

t h i s o p i ni on.   Cos t s of a ppe a l a r e a dj udge d a ga i ns t Dr . Ca l i a .



                                              _______________________________
                                              Hous t on M Godda r d, P. J .
                                                         .




                                                 9
CONCUR:



_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                      10